 Case 2:20-cv-02663-JDT-cgc Document 3 Filed 09/02/20 Page 1 of 2                      PageID 8




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

WENDOLYN LEE,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )           No. 20-2663-JDT-cgc
                                                 )
CHRIS CRAFT, ET AL.,                             )
                                                 )
       Defendants.                               )


                   ORDER DIRECTING PLAINTIFF TO COMPLY WITH
              28 U.S.C. §§ 1915(a)(1)-(2) OR PAY THE $400 CIVIL FILING FEE


        On August 24, 2020, Plaintiff Wendolyn Lee, who is incarcerated at the Shelby County

Criminal Justice Center in Memphis, Tennessee, filed a pro se civil complaint. (ECF No. 1.)

However, Plaintiff neglected to submit either the $400 civil filing fee required by 28 U.S.C.

§§ 1914(a)-(b) or an application to proceed in forma pauperis.

       Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a prisoner

bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a).1 Although the

obligation to pay the fee accrues at the moment the case is filed, see McGore v. Wrigglesworth,

114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry,

716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner the opportunity to make a

“down payment” of a partial filing fee and pay the remainder in installments. Id. at 604. However,



       1
          The civil filing fee is $350. See 28 U.S.C. § 1914(a). The Clerk also is required to
collect an administrative fee of $50 for filing any civil case. However, the additional $50 fee
will not apply if Plaintiff ultimately is granted leave to proceed in forma pauperis.
 Case 2:20-cv-02663-JDT-cgc Document 3 Filed 09/02/20 Page 2 of 2                         PageID 9




in order to take advantage of the installment procedures, the prisoner must complete and submit to

the district court, along with the complaint, an in forma pauperis affidavit and a certified copy of

his inmate trust account statement for the last six months. 28 U.S.C. § 1915(a)(2).

       Plaintiff is ORDERED to submit, within 30 days after the date of this order, either the

entire $400 civil filing fee or a properly completed and signed application to proceed in forma

pauperis along with a certified copy of his inmate trust account statement for the last six months.

The Clerk is directed to mail Plaintiff a copy of the prisoner in forma pauperis affidavit form along

with this order.

       If Plaintiff timely submits the necessary documents and the Court finds that he is indeed

indigent, the Court will grant leave to proceed in forma pauperis and assess only a $350 filing fee

in accordance with the installment procedures of § 1915(b). However, if Plaintiff fails to comply

with this order in a timely manner the Court will deny leave to proceed in forma pauperis, assess

the entire $400 filing fee from his inmate trust account without regard to the installment

procedures, and dismiss the action without further notice for failure to prosecute, pursuant to

Federal Rule of Civil Procedure 41(b). McGore, 114 F.3d at 605.2

       If Plaintiff is transferred to a different prison or released, he is ORDERED to notify the

Court immediately, in writing, of his change of address. Failure to abide by this requirement may

likewise result in the dismissal of this case without further notice, for failure to prosecute.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




       2
       Even a voluntary dismissal by Plaintiff will not eliminate the obligation to pay the filing
fee. McGore, 114 F.3d at 607; see also In re Alea, 286 F.3d 378, 381 (6th Cir. 2002).

                                                  2
